  Case 1:20-cv-00739-JTN-RSK ECF No. 5 filed 08/07/20 PageID.44 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RIVULIS IRRIGATIONS, INC.,

         Plaintiff,
                                                                      Case No. 1:20-cv-739
 v.
                                                                      HON. JANET T. NEFF
 JOVITA CARRANZA, in her capacity as
 Administrator of the United States Small
 Business Administration,

         Defendant.
 ____________________________/


                                             ORDER

       Pending before the Court is Plaintiff’s Ex Parte Application for Temporary Restraining

Order and Order to Show Cause Why Preliminary Injunction Should Not Issue (ECF No. 2),

pursuant to Federal Rule of Civil Procedure 65(b)(1). Plaintiff requests expedited consideration.

Having reviewed the Motion and the record, the Court denies the motion for a temporary

restraining order.

       Plaintiff Rivulis Irrigations, Inc., initiated this case against Defendant Administrator of the

U.S. Small Business Administration (SBA) on August 6, 2020 with the filing of a Verified

Complaint for Declaratory Judgment and Immediate Injunctive Relief (ECF No. 1). Rivulis seeks

injunctive relief enjoining the SBA from taking any action to prevent Rivulis from obtaining nearly

$4 million in funds that were previously awarded as a loan to Rivulis under the Coronavirus Aid,

Relief, and Economic Security Act (the “CARES Act”). Specifically, Rivulis seeks a temporary

restraining order preventing the SBA from rejecting Rivulis’ renewed application under the

CARES Act’s Paycheck Protection Program (“PPP”)—which Rivulis must submit by August 8,
  Case 1:20-cv-00739-JTN-RSK ECF No. 5 filed 08/07/20 PageID.45 Page 2 of 3



2020, the last date upon which applicants may apply for loans under the PPP. Rivulis states such

relief is necessary so that Plaintiff will be able to preserve its remedy of recovering the PPP funds

to which it plainly is entitled under the law.

       Rule 65(b)(1) allows the court to issue a temporary restraining order without written or oral

notice to the adverse party or his attorney only if:

       (A)     specific facts in an affidavit or a verified complaint clearly show that immediate
               and irreparable injury, loss, or damage will result to the movant before the adverse
               party can be heard in opposition; and

       (B)     the movant’s attorney certifies in writing any efforts made to give notice and the
               reasons why it should not be required.

FED. R. CIV. P. 65(b)(1).

       To determine whether to issue a temporary restraining order, a district court considers (1)

whether the movant has a strong likelihood of success on the merits; (2) whether the movant will

suffer irreparable injury absent injunctive relief; (3) whether issuance of an injunction would cause

substantial harm to others; and (4) whether the public interest would be served by issuance of an

injunction. Ne. Ohio Coal. for Homeless & Serv. Employees Int'l Union, Local 1199 v. Blackwell,

467 F.3d 999, 1009 (6th Cir. 2006). The four considerations are factors to be balanced together,

not prerequisites that must be satisfied. Id. Further, the probability of success that must be

demonstrated is inversely proportional to the amount of irreparable injury the movants will suffer

absent the stay. Id.

       Having reviewed the Motion and the Verified Complaint, the Court is not persuaded that

the circumstances described therein demonstrate “immediate and irreparable” injury, loss, or

damage will result to Plaintiff such that a Temporary Restraining Order should issue before

Defendant can be heard in opposition. See Fed. R. Civ. P. 65(b)(1).




                                             Page 2 of 3
  Case 1:20-cv-00739-JTN-RSK ECF No. 5 filed 08/07/20 PageID.46 Page 3 of 3



       As a threshold matter, it is unclear from the Complaint whether venue properly lies in this

District to hear this matter, given the lack of factual basis provided in the Complaint. But even

assuming venue is proper, the additional circumstances presented do not indicate that emergency

ex parte injunctive relief is warranted.

       Plaintiff acknowledges that it returned its initial PPP loan of $3,709,308 to Bank Leumi on

May 13, 2020, and has known since shortly after that time of its predicament concerning its

potential qualification for a PPP loan under the SBA’s changing guidance. Plaintiff states that

“[t]hroughout May, June and July, in response to the SBA’s statement in the revised version of the

interim final rule, Rivulis contacted the SBA and its lender, Bank Leumi, and attempted to obtain

a return of the PPP Funds or, in the alternative, an opportunity to re-apply for the PPP Funds,” but

received no response to multiple inquiries to the SBA (ECF No. 2 at PageID.32). Despite being

aware of its circumstances for some time, Plaintiff now seeks emergency injunctive relief two days

before the SBA’s August 8, 2020 loan application deadline. The Court cannot conclude that

immediate relief is warranted with respect to the August 8, 2020 deadline specifically, to maintain

the status quo as Plaintiff contends (see ECF No. 2 at PageID.27), particularly in light of potential

alterative relief of pursuing a reinstatement/return of its previous PPP loan.

       Accordingly:

       IT IS HEREBY ORDERED that Ex Parte Application for Temporary Restraining Order

and Order to Show Cause Why Preliminary Injunction Should Not Issue (ECF No. 2) is DENIED.



Dated: August 7, 2020                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                            Page 3 of 3
